Citation Nr: 1531652	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to VA burial benefits.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1972, including service in the Republic of Vietnam from August 1970 to April 1972.  He died in March 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant is the surviving spouse of the Veteran; she completed the necessary claim form; and the applicable regulations now establish automatic payment in such a case.  


CONCLUSION OF LAW

The criteria to establish eligibility for VA burial benefits are met.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107; 38 C.F.R. §§ 3.1700-3.1703 (as in effect since July 7, 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA burial benefits for her husband, who died in March 2012.  

The matter was denied by the AOJ because the appellant did not submit certain documents required under 38 C.F.R. § 3.1601(b), such as a statement of account showing the name of the deceased Veteran and the plot or internment costs, which "[m]ust show by whom payment was made[.]"

Since that time, the relevant regulations were amended to provide for automatic payment of burial benefits to eligible surviving spouses.  See 79 Federal Register 32653; 38 C.F.R. § 3.1704(a), et seq.  At present, the evidentiary requirements, in relevant part, direct that in order to pay burial benefits, VA must receive all of the following: (i) A claim, except as provided in § 3.1702(a);and (ii) proof of the Veteran's death in accordance with § 3.211.  See 38 C.F.R. § 3.1703(b)(i)-(ii).  Furthermore, the law now provides that VA may establish eligibility for burial benefits based upon evidence of service and disability that VA relied upon to grant disability compensation or pension during the Veteran's lifetime, unless VA has some other evidence on the date that it receives notice of the Veteran's death that creates doubt as to the correctness of that evidence.  See 38 C.F.R. § 3.1703(b)(3).  This change in the regulations applies to claims for burial benefits pending on or after July 7, 2014.

In this case, the appellant has either submitted the necessary information or that information is already of record.  As the law now stands, there is no material dispute as to her basic eligibility.  At present, it is not clear whether a service-connected burial benefit or a nonservice-connected burial benefit will be paid, but it does not appear that a decision has been made yet on that question, and that issue is not within the scope of this appeal.  

For these reasons, the appeal is granted.  No discussion of VA's duties to notify and assist is needed as this represents a complete grant of the benefit sought on appeal.  


ORDER

Entitlement to VA burial benefits is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


